Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-14, 31-37 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claim 1, what is “openings disposed above the slots and set back from the edge”, set back where, to what?
	Also, with regard to the limitations “when in an assembled configuration to hold the receiving bracket upright with the slots extending generally vertically”, is it the bracket or the slots that are extending verticalyl. 
	With respect to claim 3, the claim recites “the flange extending horizontally when the portion of the first leg is disposed generally vertically and disposed in one of the slots extending generally vertically” such limitations are somewhat confusing.
	
	It seems as the flange, of the first leg is extending horizontally when is within the slot of the bracket, when the flange is not inserted to the bracket/slot the flange is not extending horizontally? The structure of the leg’s flange is the same regardless to the legs been position within the bracket.
	With respect to claim 4, it is unclear to what “and wherein the second leg includes a second hook disposed generally perpendicular to the first hook.” What is the first hook? Also, the only mention to any of the hooks of the legs in a perpendicular manner is in [0074] in relation to Fig. 8, as the device in the collapsed/folded position and it is unclear if applicant is attempted to claim the device at such position.  
	With respect to claim 12, it is unclear what is “and wherein the target arm includes a curved portion which provides a 180 degree change in direction in the target arm”, as no further discussion (aside from such exact language) within applicant’s original disclosure to convey to those of ordinary skill in the art what is that applicant sought to claim by such language.
	With respect to claim 14, same issues as discussed above as it is unclear to what “hooks” and such perpendicular position it referred to.
	With respect to claim 31, what is meant by “first portion which extends upright and a flange which extends generally horizontally as it extends along the first portion, the first portion having a hook and the flange having a hook which extends generally perpendicular to the hook on the first portion”? it is unclear to what “flange’s hook” and “portion’s hook” the claim referred to.  According to applicant’s original disclosure, (at least in [0076] and [0077]) it discussed “extension flange 24c" also includes a hook-like”.  Thus, it seems that there is only hooks upon the flange, within the legs, and it is unclear to what “portion of the leg with a hook” the claim referred to.  Also, to what “perpendicular” relation it referred to and what is “generally perpendicular”?  
	With respect to claim 36, the claim recites “the flange having a hook formed therein such that the hook in the first portion and the hook in the flange are disposed perpendicular to one another” to what hooks perpendicular to each other the claim referred to? Again, is the claim are related to the device in the collapsed/folded position? What is “inwardly towards void”?
	Also, the limitation "the end" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
	With respect to claim 37, it is unclear to which hole and a hole in the flange the claim refer to. 
  Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1, 3, 4, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crescenti US 4,171,790 (“Crescenti”) in view of Morrison US 1,903,631 (“Morrison”).
	As per claim 1, Crescenti discloses a portable system (portable support system 10)(Figs. 1-10; 3:4-5:33) comprising: a base having a receiving bracket (locking ring 36)(Figs. 1, 3, 4 and 9; 3:55-68) a first leg and a second leg (first member 20 and second member 30)(Figs. 1, 3, 4, 7 and 8; 3:21-60), at least one of the legs being bent so as to extend forwardly and outwardly on one side of the receiving bracket and rearwardly and outwardly on a second side of the receiving bracket (each leg, member 20/30 includes bent wing 25 (via folded means 26)(Figs. 1 and 4; note Figs. 3, 7 and 8 in conjunction to 3:35+ as to the folded wing of each leg/member) , wherein the receiving bracket includes an edge and a plurality of slots extending from the edge of the receiving bracket and toward a middle portion of the receiving bracket, the slots being open along the edge, and a plurality of openings disposed adjacent to the slots and set back from the edge of the receiving bracket (bracket 36 includes sets of inner slots 38 and sets of outer slots 39)(Fig. 9 and 3:55-68) so that the first leg and second leg can be slid into the slots (Figs. 1 and 3 in conjunction to 3:21-67 and 4:57-5:12), the first leg and the second leg being disposed in the plurality of slots when in an assembled configuration to hold the receiving bracket upright (Fig. 1) the first leg having a hook for extending into one of the plurality of openings and holding the first leg to the receiving bracket when in an assembled configuration (first section/member 20 includes upstanding tabs 24 (i.e. hooks) to engages with the slots 38-39 of bracket 36 in the assembled configuration)(Figs. 1, 3, 4, and 7; 3:21-68).
	With respect to the device as a portable target system as in the preamble, it is noted that a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
	Crescenti is not specific regarding openings disposed above the slots and with the slots extending generally vertically.
	However, in a similar field of portable systems, Morrison discloses openings disposed above the slots and with the slots extending generally vertically (pedestal 10 with openings and slots 12 thereof for connecting with legs (foot members 19-20)(Figs. 3 and 4; note the examiner’s markings hereinafter; the openings construed as any portion of the top portions of the slots whereas the vertical slots as any other portion that is not construed as the openings).
Morrison’s openings above vertical slot of receiving bracket 10

    PNG
    media_image1.png
    748
    777
    media_image1.png
    Greyscale

	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Crescenti’s openings disposed above the slots and with the slots extending generally vertically as taught by Morrison for the reason that a skilled artisan would have been motivated in use of known technique to improve similar device in the same way forming a portable device including legs and receiving bracket connected to each other via openings and slots as a firm and sturdy connection yet allow an easy disassembly therefrom.
	As per claim 3, with respect to wherein the first leg includes a flange extending outwardly and generally perpendicular to a portion of the first leg from which the flange is attached, the flange having a hole formed therein, note Figs. 7 and 8 in conjunction to 3:21-60 regarding the structure of the legs 20-30, to includes flanges thereof.  Note Fig. 7, with respect to leg 20 regarding slots 22-21 and/or cut out 3 and/or notches, between tabs 24, as construed as the claimed “ hole”.  Note Fig. 8, whereas notches between tabs 24, and/or slot 31 and/or cut out 33 construed as “a hole”. 
	With respect to the flange extending horizontally note Crescenti’s Figs. 7 and 8 and note Morrison’s Fig. 2 (as well as the examiner’s markings above) regarding the slots extending generally vertically.
	Within the modified Crescenti by the teachings of Morrison the flange extending horizontally when the portion of the first leg is disposed generally vertically and disposed in one of the slots extending generally vertically.
	As per claim 4, Crescenti discloses wherein the second leg includes a hook configured for engaging one of the openings in the receiving bracket to hold the second leg in one slot of the plurality of slots (second section/member 30 includes upstanding tabs 24 (i.e. hooks) to engages with the slots 38-39 of bracket 36 in the assembled configuration)(Figs. 1, 3, 4, and 8; 3:21-68). 
	With respect and wherein the second leg includes a second hook disposed generally perpendicular to the first hook, to the best of his understanding the examiner asserts that in the folded position the hooks of Crescenti would have been in such arrangement.  Also note at least Crescenti’s Figs. 3 as the hooks 24 of leg 29 is perpendicular to hooks 24 of leg 30.  
	As per claim 6, with respect to wherein each of the legs has a plurality of feet, extending downwardly from that leg construed as each wing 26 and tongue 29 of legs 20-30 in Figs. 1, 3 and 4; note also 5:12-22.  Also, note Morrison’s Figs. 1-4 regarding strips 24 (page 1, lines 80-87).
	As per claim 16, with respect to further comprising a target support structure disposed in the receiving bracket, a target bracket slidably disposed along the target support structure and a target attached to the target bracket, construed as support/post 14 (Figs. 1-3); section/plate 46 (Figs. 1, 3, 5, and 10) to slide upon post 14 via guide aperture 56; and member 16 including panels 48-49 supported by section plate 46.
	With respect to the bracket as “target bracket” and the support as “target support”, it is further noted that it has been held that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Exparte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
	Absent any specific structure to the bracket and support, in the broadest and most reasonable manner the examiner construed the features, structure shown by Young to read on such broad limitations of merely “bracket” and “support”. 
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crescenti and Morrison as applied to claim 1 above, and further in view of Ryang US 2,046,134 (“Ryang”)
	As per claim 5, Crescenti is not specific regarding wherein the receiving bracket includes a first portion and a second portion which are offset at an angle of between about 10 and 25 degrees from each other, such that when the first portion is attached to first leg and the second leg, the first portion is generally vertical and the second portion leans toward a front of the portable target system at an angle between 10 and 25 degrees from vertical.
	However, in a field utilizing support means, Ryang discloses a receiving bracket includes a first portion and a second portion which are offset at an angle from each other, such that when the first portion is attached to first leg and a second leg, the first portion is generally vertical and the second portion leans toward a front of the portable target system at an angle (member 2 (first portion) with shaped member 9 (second portion) at an angle therefrom, as bracket (members 2/9) is connected to legs (bars 19)(Figs. 1 and 2; 2:8-34 (e.g. page 2, right column).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Young’s receiving bracket includes a first portion and a second portion which are offset at an angle of from each other, such that when the first portion is attached to first leg and the second leg, the first portion is generally vertical and the second portion leans toward a front of the portable target system at an angle as taught Ryang for the reason that a skilled artisan would have been motivated in using of a known technique to improve similar device in the same way connecting a legs onto support via a bracket in a safe and secure manner as the device in operation configuration yet allow easy disassembly for storage and/or transportation.
	With respect to the angle of between about 10 and 25 degrees from each other, it is noted that it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form the modified Crescenti - Ryang’s wherein the receiving bracket includes a first portion and a second portion which are offset at an angle of between about 10 and 25 degrees from each other for the reason that a skilled artisan would have been motivated in discovering the optimize angle therebetween to insure that the target is supported above ground in the optimum position that insure adequate shooting practice yet insure that any ricochet will be directed away from a shooter, and towards a ground and the alike. 
Claims 7-9 and 12  is/are rejected under 35 U.S.C. 103 as being unpatentable over Crescenti and Morrison as applied to claims 1 above, and further in view of Kidushim US 6,390,424 (“Kidushim”)
	As per claim 7, Crescenti is not specific regarding further comprising a target bracket slidably disposable along a target support structure.
	However, in a field of supports utilizing brackets, Kidushim discloses further comprising a target bracket slidably disposable along a target support structure (positioning support 22 (bracket) slidable upon support (support base 14)(Figs. 1-4; 2:54-4:51).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Crescenti’s to further comprising a target bracket slidably disposable along a target support structure as taught by Kidushim for the reason that a skilled artisan would have been motivated in combining prior art elements according to known methods to yield predictable results to enhance the use of the support to allow supporting of a bracket at any desire position, height, and etc. 
	Once more, with respect to the “bracket” as “target bracket” and the “target support structure”, as mentioned above, absent any specific structure to the bracket and support, in the broadest and most reasonable manner the examiner construed the features, structure shown by the prior are to read on such broad limitations of merely “bracket” and “support”. 
	As per claim 8, with respect to wherein the target bracket has a fastener for securing the target bracket at a variety of locations along the target support structure, note Kidushim’s Figs. 1-5 in conjunction to at least 3:53-4:10 regarding fastener as screw pins 24 and 34.
	As per claim 9, with respect to wherein the bracket is sized to fit over and slide along a 2x4 piece of wood, as mentioned above it has been held that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Exparte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
	The examiner asserts that the structure of the prior art is fully capable of performing the same function as claimed, since his device is equipped with the same features as the claim subject matter.
	As per claim 12, with respect to further comprising a blocking plate and a target arm extending from the blocking plate, the target arm being nested in a channel disposed on the target bracket, the blocking plate being disposed in front of the receiving bracket and wherein the target arm includes a curved portion which provides a 180 degree change in direction in the target arm, construed as positioning support 22 including a collar 40 (e.g. blocking plate), an arm (20) extending therefrom (Figs. 1-3 and 5); arm 20 within bore 38 (e.g. channel); note Figs. 2 and 3, wherein the arm 20 supporting element 26 that is suitable to be rotate (e.g. curved portion) to position member 26 at such angle (see also Figs. 1 and 5 in conjunction to 3:22-29 as the degree freedom A.).
	If there is any doubt regarding the examiner interpretation in regard to “180 degree change”, as noted above “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller
	Thus, such angle, position would have been obvious for the reason that a skilled artisan would have been motivated in discovering the optimize angle therebetween to insure that the device is supported above ground in the optimum position in a safe and sturdy manner. 
Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crescenti, Morrison and Kidushim as applied to claim 7 above, and further in view of Payne US 5,064,154 (“Payne”).
	As per claim 10, the modified Crescenti - Kidushim is not specific regarding wherein the target bracket further comprises a void for receiving the target support structure and a channel for receiving a target arm, the channel and the void in the target bracket extending parallel to one another.
	However, in a field of portable system utilizing brackets Payne discloses a target bracket further comprises a void for receiving the target support structure and a channel for receiving a target arm, the channel and the void in the target bracket extending parallel to one another (pivoting member 10 including a void to be position upon upright member 8; the device further includes a member 12 and hook, notch 14 (i.e. a channel) for holding a “target” (holder 16); the void of member 10 and hook/notch 14 are parallel to each other)(Fig. 5; 2:63-3:25).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Crescenti-Kidushim’s wherein the target bracket further comprises a void for receiving the target support structure and a channel for receiving a target arm, the channel and the void in the target bracket extending parallel to one another as taught by Payne for the reason that a skilled artisan would have been motivated in use of known technique to improve similar device in the same way utilizing receiving bracket connected to external devices (e.g. “a target”) in a firm and sturdy connection yet allow an easy disassembly therefrom.  
	As per claim 11, with respect to further comprising a target and a target arm extending, the target arm extending rearwardly and away from the target, construed as element 26 (e.g. “target”), extending from arm (second member 20)(Figs. 2 and 3; 2:59-6:20).
	With respect to and wherein the target is held generally parallel to the target support structure, the target (i.e. 26) configure to be parallel as knob 32 can place it in such position.  Also, note Payne’s Fig. 5 as the “target” (16) is parallel to support structure (8/10). 
	With respect to the function of the system regarding disposed behind the device from the point of view of a shooter when the target arm is disposed in the channel of the target bracket, it is important to recognize that While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. “[A]pparatus claims cover what a device is, not what a device does. ”Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).
	Once more with respect to the intended use of the features for “target”, “target arm”, and etc., absent any specific structure to the bracket and support, in the broadest and most reasonable manner the examiner construed the features, structure shown by the prior art (e.g. Kidushim) to read on such broad limitations of merely “arm” and “device”. 
Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crescenti as applied to claim 1 above, and further in view of Pipe US 3,021,960 (“Pipe”)
	As per claim 13, Crescenti is not specific regarding wherein the receiving bracket is attached to the legs by a pin which passes through the leg and the bracket.
	In a similar field of utilizing bracket means Pipe discloses wherein a receiving bracket is attached to legs by a pin (plate 75 connected to legs 56 and 66 via fastener 85)(Figs. 4 and 5; 2:26-3:11).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Crescenti’s wherein the receiving bracket is attached to the legs by a pin which passes through the leg and the bracket as taught by for the reason that a skilled artisan would have been motivated in combining prior art elements according to known methods to yield predictable results firmly and securely attaching a support with legs yet allow easy removable for storage and/or transportation. 
	As per claim 14, with respect to wherein at least one leg has a flange in the form of a second hook, the second hook being disposed generally perpendicular from the hook, note Crescenti’s Figs. 3, 4, 7 and 8 in conjunction to 3:21-60 regarding the tabs/hooks 24.  With respect to on the at least one leg, to the best of his understanding the examiner asserts that in the folded position the hooks of Crescenti would have been in such arrangement.  Also note at least Crescenti’s Figs. 3 as the hooks 24 of leg 29 is perpendicular to hooks 24 of leg 30.
Claim(s) 31 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fernandez US 2017/03433324 (“Fernandez “)in view of Eckenswiller US 7,044,427 (“Eckenswiller”).


	As per claim 31, Fernandez discloses a portable target system (Figs. 1-20; pars. [0026]-[0054]) comprising: 
	a first leg and a second leg (plates 200A-200B), the first leg having a first portion which extends upright and a flange which extends generally horizontally as it extends along the first portion (such as leg 200A)(Figs. 9-12; note in particular Fig. 12 for the flange and the upright portion of the leg) , the first portion having a hook and the flange having a hook which extends generally perpendicular to the hook on the first portion (the flange has hooks such as receivers 230 and 225; and the first portions includes hooks as receptacle 205 and 210; wherein they are position in a perpendicular manner thereto)(Fig. 12 and [0044]-[0047]), the second leg having a first portion (leg 200B has a first portion)(Figs. 9-12; again note Fig. 12 in conjunction to [0044]-[0047] as the structure of the leg); 
	a receiving bracket releasably attached to the first leg and the second leg in a toolless attachment, wherein the receiving bracket has a plurality of tabs formed in one end thereof , the tabs extending from the one end toward an opposing end of the receiving bracket and wherein the first portion of the first leg and the first portion of the second leg are disposed in the tabs at said one end and hold the receiving bracket upright (bottom plate 350 and top plate 300, forming a bracket with corresponding tabs 365/360 (e.g. Fig. 13) and 381/382 (Fig. 14) as complementary to receive the hooks of the legs)(Figs. 9-11 and [0040]-[0044]); 
	a target support structure having one end disposed in the receiving bracket and a second end disposed above the receiving bracket (post 270)(Figs. 5, 9, 19 and 20; [0026]); 
	a target bracket slidably disposed along target support structure, the target support structure having a fastener for temporarily holding the target bracket at a desired position along the target support structure (target hanger 255 with fastener means 251 )(Figs. 5, 9, 19 and 20; [0026], [0040], [0053] and [0054]); 
	and a target attachable in a toolless attachment to the target bracket (Figs. 5 and 6 in conjunction to Figs. 9, 19 and 20 as well as [0053] and [0054]).  Also, note Figs. 15-18 in conjunction to Figs. 1-8 as well as [0050]+ as the target system assemble without the use of tools.
	Fernandez is not specific regarding his receiving bracket including slots extending from one end towards an opposite end of the receiving bracket as attachment means with the legs.
	However, in a field of utilizing bracket and legs for support, Eckenswiller discloses a receiving bracket has a plurality of slots formed in one end thereof, the slots extending from one end towards an opposite end of the receiving bracket (container 10, i.e. a receiving bracket, includes plurality of slots 11b, extending from one end to the other; the slots are attachment means for legs, feet 18)(Figs. 1-3; 2:64-3:17).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Fernandez’ device including slots extending from one end towards an opposite end of the receiving bracket as attachment means with the legs (i.e. the legs hooks means) as taught by Eckenswiller for the reason that a skilled artisan would have been motivated in applying a known technique to a known device ready for improvement to yield predictable results forming a support bracket firmly connected with support legs in a safe and firm manner yet allow and dissemble thereof as such connection is easy to manipulate. In that regard, attention to Eckenswiller’s 3:10+ as he states that such connection between the bracket 10 and the legs 18 is for ease of assembly.   
 	As per claim 32, with respect to wherein the receiving bracket has openings disposed above the slots and wherein the first leg has a hook which extends into one of the openings and the second leg has a hook which extends into one of the openings to help hold the receiving bracket to the first leg and second leg such that the hook of each leg slides into one of the openings as the leg slides into one of the slots in the receiving bracket to help secure the leg to the receiving bracket, note Eckenswiller’s Figs. 1 and 1a as the bracket 10 has slots 11b and openings (holes 18b) to receive hooks (bosses 18a) of legs 18 as the legs are connected to the bracket (see also 2:64-3:17).
Claim(s) 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fernandez and Eckenswiller as applied to claim 31 above, and further in view of Trimbath US 2015/0260486 (“Trimbath”).
	As per claim 33, Fernandez is not specific regarding comprising a plurality of target brackets disposed above one another and slidably disposed along the target support structure and a plurality of targets in a toolless removable attachment with the plurality of target brackets.
	However, Trimbath discloses comprising a plurality of target brackets disposed above one another and slidably disposed along the target support structure and a plurality of targets in a toolless removable attachment with the plurality of target brackets (support 51 (i.e. brackets) are slidable, position upon support element 42)(Figs. 2 and 10; [0057]-[0060]; note [0058] as the manner of attaching the supports, 51, brackets upon the target support structure 42).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Fernandez’ device with a plurality of target brackets disposed above one another and slidably disposed along the target support structure and a plurality of targets in a toolless removable attachment with the plurality of target brackets as taught by Trimbath for the reason that a skilled artisan would have been motivated in  combining prior art elements according to known methods to yield
predictable results enhance the use of the target device of Fernandez to provide a plurality of targets disposed in different positions to practice shooting and marksmanship.
Claim(s) 34 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fernandez and Eckenswiller as applied to claim 31 above, and further in view of Kanner US 2015/0231470 (“Kanner”).
	As per claim 34, Fernandez is not specific regarding wherein the first portion of the first leg has a hole, the receiving bracket has a hole formed in a sidewall thereof, and wherein a pin extends through the first portion of the leg and through the sidewall of the receiving bracket to hold the first leg in the receiving bracket.
	However, Kanner discloses wherein a first portion of the first leg has a hole, a receiving bracket has a hole formed in a sidewall thereof, and wherein a pin extends through the first portion of the leg and through the sidewall of the receiving bracket to hold the first leg in the receiving bracket (base 1 (i.e. bracket 1) includes holes 8 at the sidewall thereof to receive pin 7 of legs 4)(Figs. 1, 2 and 5).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Fernandez’s wherein the first portion of the first leg has a hole, the receiving bracket has a hole formed in a sidewall thereof, and wherein a pin extends through the first portion of the leg and through the sidewall of the receiving bracket to hold the first leg in the receiving bracket as taught by Kanner for the reason that a skilled artisan would have been motivated in combining prior art elements according to known methods to yield predictable results forming support bracket and legs connected to each other utilizing a known connection as a pin to allow a firm and safe connection and in the folded position the legs are held in a firm and secure manner.  
As per claim 37, with respect to wherein the first leg has a hole in the first portion and a hole in the at least one flange, note Fernandez’s Figs. 9, 10 and 12 regarding receivers 225 and 230 as well as receptacle 205 and 210. 
Claim(s) 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fernandez and Eckenswiller as applied to claim 31 above, and further in view of Ryang US 2,046,134 (“Ryang”).
	As per claim 35, Fernandez is not specific regarding wherein the receiving bracket has a first portion and a second portion extending along a length of the receiving bracket, the first portion being disposed at a first angle and the second portion being disposed at a second angle between 10 and 25 degrees from the first angle.
	However, Ryang discloses wherein a receiving bracket has a first portion and a second portion extending along a length of the receiving bracket, the first portion being disposed at a first angle and the second portion being disposed at a second angle between 10 and 25 degrees from the first angle (member 2 (first portion) with shaped member 9 (second portion) at an angle therefrom, as bracket (members 2/9) is connected to legs (bars 19)(Figs. 1 and 2; 2:8-34 (e.g. page 2, right column).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Fernandez’s wherein the receiving bracket has a first portion and a second portion extending along a length of the receiving bracket, the first portion being disposed at a first angle and the second portion being disposed at a second angle between 10 and 25 degrees from the first angle as taught by Ryang for the reason that a skilled artisan would have been motivated in using of a known technique to improve similar device in the same way connecting a legs onto support via a bracket in a safe and secure manner as the device in operation configuration yet allow easy disassembly for storage and/or transportation.
	With respect to the angle of between about 10 and 25 degrees from each other, it is noted that it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form the modified Crescenti - Ryang’s wherein the receiving bracket includes a first portion and a second portion which are offset at an angle of between about 10 and 25 degrees from each other for the reason that a skilled artisan would have been motivated in discovering the optimize angle therebetween to insure that the target is supported above ground in the optimum position that insure adequate shooting practice yet insure that any ricochet will be directed away from a shooter, and towards a ground and the alike. 
Claim(s) 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morrison in view of Crescenti.
	As per claim 36, Morrison discloses a portable system (collapsible table)(Figs. 1-7; page 1:46-page 2:60) comprising: 
	a receiving bracket having a first portion forming a rectangular cross-section with a rectangular void therein, and a second portion forming a rectangular cross-section with a rectangular void therein, the first portion having a plurality of slots extending inwardly from the end thereof opposite the second portion, and a plurality of openings formed inwardly from the slots, and the second portion having a plurality of slots extending inwardly from the end thereof opposite the first portion (a void pedestal 10 with plurality of slots 11 in a first portion and a plurality of openings and slots in a second portion (such as slots 12)(Fig. 4; page 1, 46-70; note the examiner’s markings hereinafter; the openings construed as any portion of the top portions of the slots whereas the vertical slots as any other portion that is not construed as the openings); 
	a first leg having a first portion and at least one flange extending perpendicular from the first portion, the flange having a hook formed therein (foot member 19 with slots 22; the slots are construed as hooks perpendicular to the flange as shown in Fig. 4); 
	a second leg having a first portion and at least one flange extending perpendicular from the first portion, the flange having a hook formed therein (foot member 20 with slots 21; the slots are construed as hooks perpendicular to the flange as shown in Fig. 4); 
	and a target bracket, the target bracket forming a rectangular cross-section with a rectangular void therein (shelf member 25)(Fig. 3; page 1:87-95).
	With respect to the device as a portable target system as in the preamble, it is noted that a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
	Morrison is not specific regarding the first leg having a hook formed therein and at least one flange extending perpendicular from the first portion, the flange having a hook formed therein such that the hook in the first portion and the hook in the flange are disposed perpendicular to one another and the second leg having a hook formed therein and at least one flange extending perpendicular from the first portion, the flange having a hook formed therein such that the hook in the first portion and the hook in the flange are disposed perpendicular to one another.
	However, Crescenti discloses first leg having a hook formed therein and at least one flange extending perpendicular from the first portion, the flange having a hook formed therein such that the hook in the first portion and the hook in the flange are disposed perpendicular to one another and the second leg having a hook formed therein and at least one flange extending perpendicular from the first portion, the flange having a hook formed therein such that the hook in the first portion and the hook in the flange are disposed perpendicular to one another (first and second legs, i.e. first member 20 and second member 30; whereas the first section/member 20 includes upstanding tabs 24 (i.e. hooks) and fingers 29/tabs 28  (i.e. a hook) as the tabs 24 are perpendicular to tabs/fingers 29/28 (Figs. 1, 3, 4, 7 and 8; 3:21-68).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Morrison’s first leg having a hook formed therein and at least one flange extending perpendicular from the first portion, the flange having a hook formed therein such that the hook in the first portion and the hook in the flange are disposed perpendicular to one another and the second leg having a hook formed therein and at least one flange extending perpendicular from the first portion, the flange having a hook formed therein such that the hook in the first portion and the hook in the flange are disposed perpendicular to one another as taught by Crescenti for the reason that a skilled artisan would have been motivated in use of known technique to improve similar device in the same way forming a portable device including legs and receiving bracket connected to each other via openings and slots as a firm and sturdy connection yet allow an easy disassembly therefrom.

Allowable Subject Matter
Claims 27, 29 and 30 are allowed.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. In regard to the rejection under 35 USC 112-claim 12
	In his arguments applicant referred to Fig. 2 for allegedly showing the arm and thereafter to Fig. 6 (remarks pages 11 and 12).  There is no showing that the device of claim 12 is as such view with two different embodiments .  Thus, the examiner maintain his position that it is yet clear “and wherein the target arm includes a curved portion which provides a 180 degree change in direction in the target arm”. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ARIE KLAYMAN whose telephone number is (571)270-7131. The examiner can normally be reached Monday-Friday; 7:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A.K/Examiner, Art Unit 3711                                                                                      7/29/2022   

/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711